Citation Nr: 1132943	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for costochondritis.  

3.  Entitlement to service connection for bilateral epicondylitis, claimed as bilateral elbow pain and restless movement of the upper extremities.  

4.  Entitlement to service connection for bilateral patellofemoral syndrome, claimed as bilateral knee pain.  

5.  Entitlement to a higher initial rating in excess of 50 percent for status post hysterectomy.  

6.  Entitlement to a separate initial rating for overactive bladder or frequent urination. 

7.  Entitlement to a higher initial rating in excess of 10 percent for bilateral restless leg syndrome (RLS).  

8.  Entitlement to a higher initial rating in excess of 10 percent for chronic reflux esophagitis, claimed as gastroesophageal reflux disease (GERD) and acid reflux.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from March 1982 to March 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision, in which the RO, in pertinent part: granted service connection for status post hysterectomy, claimed as hysterectomy, overactive bladder, frequent urination, including as secondary to hysterectomy, and assigned an initial a 50 percent rating; granted service connection for bilateral RLS and for chronic reflux esophagitis, claimed as GERD and acid reflux, and assigned separate initial 10 percent ratings, all effective April 1, 2008.  The RO also denied service connection for bilateral patella femoral syndrome, claimed as bilateral chronic knee pain, for bilateral lateral epicondylitis, claimed as bilateral chronic elbow pain and restless movement of upper extremities, for costochondritis; and for migraine headache.  

The August 2008 rating decision also denied service connection for right ear hearing loss and sinusitis.  While the Veteran filed a notice of disagreement (NOD) with the denial of these claims, an appeal was not perfected following issuance of a statement of the case (SOC) in August 2009.  Therefore, these issues are not before the Board.  The RO did not list these issues in a VA Form 8, Certification of Appeal, and took no other actions indicating that these issues were still on appeal.  Accordingly, the Board will not consider these issues further.  38 C.F.R. § 20.200 (2010) (an appeal consists of a timely filed NOD in writing and after an SOC is issued, a timely filed substantive appeal); cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of an Veteran's claim).

In June 2011, the Veteran submitted a waiver of RO consideration in regard to evidence she submitted directly to the Board following the last adjudication of the claims.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).
 
The issues of entitlement to service connection for bilateral patellofemoral syndrome, for bilateral lateral epicondylitis and for costochondritis, entitlement to higher initial ratings for status post hysterectomy, for bilateral RLS, and for chronic reflux esophagitis, and entitlement to a separate rating for overactive bladder or urinary frequency are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's migraine headaches had their onset during service and have continued since.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Given the Board's favorable disposition of the Veteran's claim for service connection for migraine headaches, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who served 90 days or more during a period of war or after December 31, 1946, certain chronic disabilities, such as migraine headaches or other diseases of the organic nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that she incurred chronic headaches during service which have continued since.  

December 2009 and December 2010 records from her private treating neurologist reflect diagnoses of migraine and a history of chronic migraines for multiple years.  This would mean at the very least that the Veteran's chronic migraines existed during and within one year of her service discharge in March 2008.  

As noted above, migraine headaches or other diseases of the organic nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Under Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one attack in two months over the last several months warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

During a VA examination in July 2008, the Veteran reported that her headaches occur once per week, last for 12 hours, include photo and photophobia, require bedrest and sleep, and result in the inability for her to function at work.  During the June 2011 hearing, she reported that she has had this type of headache for several years, since onset during service.  

As the record demonstrates that the Veteran's chronic migraine headaches became compensable within one year of service, the Board finds that presumptive service connection is warranted under 38 C.F.R. §§ 3.307(a) and 3.309(a).  

Even without the presumption provided for chronic organic diseases of the central nervous system, the Board finds that service connection is also warranted on a direct basis.  

Service treatment records demonstrate a long-standing history of headaches, beginning during service in February 1984, for which she received treatment on more than ten occasions and for which medication was prescribed regularly.  A transitory cause of the Veteran's headaches was never found despite several attempts to link it to various causes ranging from tension to hormone therapy and medications.  

The Veteran is competent to report current symptoms such as headaches and when such symptoms began.  Jandreau, 492 F.3d 1377; see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno, 6 Vet. App. at 469.  She has consistently stated throughout the appeal that her headaches began during service and have continued since regardless of any medication she was using.  Therefore, her statements are considered to be credible and sufficient to establish a continuity of symptomatology.  

Moreover, as noted above, the Veteran's private neurologist noted that her migraine headaches had existed for multiple years before the December 2009 treatment record.  This would implicitly mean that her headaches most likely had their onset during service and have continued since.  

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for migraine headaches.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for migraine headaches is granted.  


REMAND

A December 2007 rating decision found that entitlement to an evaluation for vocational rehabilitation was established.  The Veteran reported during the appeal that she was pursuing vocational rehabilitation through VA.  Moreover, she reported during the June 2011 Board hearing that she has continued treatment with her VA physicians.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA physicians.  Id. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  VA also has a statutory duty to obtain relevant records generated by Federal entities.  38 U.S.C.A. § 5103(b) (West 2002).  Therefore, the Veteran's vocational rehabilitation folder and outstanding VA treatment records should be obtained and associated with the record in accordance with 38 C.F.R. § 3.159.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.

Even though the Veteran was afforded a VA examination in July 2008, the examiner did not provide etiological opinions for each of the claimed disabilities remaining on appeal.  The Board finds that several VA examinations must be obtained to assist the Veteran in the pursuit of the remaining service-connection issues as well as the increased rating issues.  

Regarding the claimed bilateral knee and elbow disorders, the examiner diagnosed current bilateral lateral epicondylitis and bilateral patella femoral (or patellofemoral) syndrome.  Service treatment records demonstrate that the Veteran complained of pain in her right elbow and left knee during service in July 2006.  At the Board hearing, the Veteran testified that she has experienced pain and limitation of motion of both knees and elbows since that time but that she did not want to seek further treatment during service for fear that she would lose her flight status.  As such, the Board finds that a VA examination must be obtained to determine the etiology of the Veteran's bilateral knee and elbow disorders.  

Regarding the Veteran's claimed costochondritis, service treatment records show complaints of, and treatment for, chest pain on at least nine occasions as well as diagnoses of costochondritis in March 1994 and September 2007.  However, service treatment records also raise the possibility that at least some of her reported chest pain symptoms were related to anxiety and panic attacks.  The Veteran reported during the Board hearing that the chest pain symptoms have continued since service, although it has been relieved at least in part with medication.   

Diagnostic testing, including upper gastrointestinal (GI) studies did not reveal costochondritis during service or after.  The July 2008 examiner concluded that there was no current diagnosis as there was no pathology to render a diagnosis.  In a March 2009 statement, the Veteran submitted an excerpt from an Internet article which suggests that costochondritis does not lend itself to diagnosis by tests but rather through personal history and physical examination.  The Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's chest pain and related symptoms.  

The issue of service connection for costochondritis is further complicated by the issue of entitlement to a higher initial rating for service-connected chronic reflux esophagitis or GERD as some of the symptoms regarding chest, arm and shoulder pain appear to overlap.  Therefore, the issue must be remanded to determine whether the chest pain is attributable to her already service-connected disability.  

Moreover, during the Board hearing, the Veteran appeared to suggest that her chronic reflux esophagitis or GERD symptoms had worsened.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  On remand, the VA examiner is requested to determine which symptoms are attributable to service-connected chronic reflux esophagitis or GERD and evaluate the severity of that disability.  

Regarding service-connected RLS, the Board notes that originally the Veteran was granted service connection and rated by analogy under Diagnostic Code 8720 for neuralgia.  However, in a July 2009 SOC, the RO began rating it under Diagnostic Code 8103 for convulsive tics.  During the Board hearing, the Veteran challenged the propriety of the change in diagnostic codes.  The Board finds that an examination is necessary in order to determine the appropriate diagnostic code to properly rate the Veteran's service-connected RLS.  

The examiner is advised that Diagnostic Code 8720 pertains to neuralgia and is rated pursuant to Diagnostic Code 8520 for paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete, paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve. See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).    

Under Diagnostic Code 8103, convulsive tics are rated upon the frequency and severity of attacks and the muscle groups involved.  A noncompensable rating is warranted when the disorder is mild, a 10 percent rating is warranted when the disorder is moderate, and a maximum 30 percent rating is warranted when the disorder is severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8103 (2010).  

The examiner is requested to describe the Veteran's RLS symptoms and evaluate their severity and state whether RLS is more appropriately rated by analogy to Diagnostic Code 8720/8520 or 8103.  The examiner is also advised that the terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  Therefore, after indicating the appropriate diagnostic code, the examiner is requested to evaluate the severity of the Veteran's RLS symptoms in such terms.

Regarding the Veteran's service-connected hysterectomy residuals with frequent urination, the Board notes that the Veteran originally filed separate claims for service connection for hysterectomy and for frequent urination.  However, in the August 2008 rating decision, the RO found that her frequent urination was a symptom of the status post hysterectomy and did not warrant a separate compensable rating.  The Veteran initially indicated that her symptoms which led to the hysterectomy began in November 2006 and that her frequent urination disability began in August 2007.  During the Board hearing, she reported that her frequent urination or overactive bladder symptoms began prior to her hysterectomy and has worsened after the surgery.  She pointed to a December 2006 letter from her private physician, which stated that following her hysterectomy, she should have her bladder assessed as she is having some signs and symptoms of cystocele.  

The Board finds that an examination is necessary to determine whether a separate rating should be provided for the reported overactive bladder or frequent urination symptoms or, in the alternative, whether the frequent urination is not a separate disability but rather a symptom related to the Veteran's residuals of her service-connected status post hysterectomy.  To this end, the Board notes that the Veteran reported a worsening of her overactive bladder symptoms during the June 2011 hearing.  To the extent that these symptoms are part of a separate and distinct disability, the examiner is requested to evaluate their severity taking into account the Veteran's current reports.  

Additionally, the Board notes that the Veteran has been treated by several private healthcare providers for the issues remaining on appeal.  On remand, the Veteran should be asked to identify and to sign authorization for release of private medical records not already associated with the record.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Finally, the Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2010).  

The Veteran has indicated that she is unable to work due to her service-connected disabilities.  The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have, alone or in combination, on her ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The file does not contain an explicit opinion as to whether the Veteran's unemployment is attributable to her service-connected disabilities or whether they would preclude all gainful employment.  Therefore, this opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder and all outstanding records of evaluation and/or treatment for the Veteran from the Oklahoma City VA Medical Center, since March 11, 2009.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that she provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated her for knee, elbow, urinary problems, chest pain, RLS and acid reflux/GERD symptoms.  All records/ responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, afford the Veteran a VA examination to determine whether any current knee or elbow disorder(s) found is related to military service.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays and neurological studies, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any knee or elbow disorder(s) found.  With respect to each diagnosed disorder, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any current any current knee or elbow disorder had its onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide a complete rationale for each of the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide the reason(s) why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of 1 and 2 above, afford the Veteran a VA GI examination to ascertain the onset and etiology of chest pain/costochondritis and determine the nature, etiology and severity of her service-connected chronic reflux esophagitis/GERD.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include GI series, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly indicate whether the Veteran had costochondritis at any time since April 1, 2008.  If so, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's costochondritis had its onset in service or is otherwise related to a disease or injury in service.  

Then the examiner is requested to discuss the Veteran's reported symptoms and determine to whether her chest pain symptoms are separate and distinct from those for her service-connected chronic reflux esophagitis/GERD.  The examiner must then evaluate the severity of those symptoms related to chronic reflux esophagitis/GERD.  The examiner should comment on whether her symptomatology includes: recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of consideration impairment of health; or pain vomiting, material weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of her history and her current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide the reason(s) why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  After completion of 1 and 2 above, afford the Veteran a VA neurology examination to determine the nature and severity of her RLS.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include GI series, if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
 
After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should describe the Veteran's RLS symptoms and comment on whether her symptoms more nearly approximate those for neuralgia or those for convulsive tics.  

If her RLS involves the sciatic or any other nerve, the examiner should identify the nerve and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis neuritis or neuralgia is mild, moderate, moderately severe, or severe.

If the examiner finds that a rating by analogy to convulsive tics is more appropriate, the examiner is requested to describe the frequency and severity of the symptoms (i.e., in terms of whether they are mild, moderate or severe), as well as any muscle groups involved.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of her history and her current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  After completion of 1 and 2 above, afford the Veteran a VA examination to determine the nature, etiology and severity of all symptoms related to service-connected status post hysterectomy and urination problems.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
 
After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should provide an opinion as to whether the Veteran's symptoms of overactive bladder or frequent urination are a residual of her in-service hysterectomy or whether they are a separate and distinct disability warranting a separate rating.  Then, the examiner is requested to list the relevant symptoms and evaluate the severity of each diagnosed disability.  

If a separate disability related to frequent urination or overactive bladder is found, the examiner should specifically indicate whether the Veteran is required to wear absorbent materials that must be changed less than 2 times per day or 2 to 4 times per day, or required to use an appliance or wear absorbent materials that must be changed more than 4 times per day.  The examiner should also discuss the urinary frequency-daytime voiding interval, and number of awakenings at night to void; and whether the Veteran has obstructed voiding symptoms.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of her history and her current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

7.  After completion of 1 through 6 above, schedule a VA examination to determine the impact the Veteran's service-connected disabilities have on her ability to obtain and maintain gainful employment.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
 
The examiner should provide an opinion as to whether the Veteran's service-connected disabilities, alone or in combination, render the Veteran unable to secure or retain substantially gainful employment for which her education and occupational experience would otherwise qualify her, without regard to age or nonservice-connected disabilities.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  In particular, the RO should consider whether: (1) "staged rating," pursuant to the decision in Fenderson v. West, 12 Vet. App. 119, 120 (1999), (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), or (3) for a TDIU, is warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of her claim(s).  38 C.F.R. § 3.655 (2010).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


